Citation Nr: 1529791	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for a chronic lung condition/pneumonia, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965, with verified service in the Republic of Vietnam from March 1965 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  The Veteran then withdrew his claim of entitlement to service connection for a chronic lung condition/pneumonia. 

The Board has recharacterized the psychiatric issue to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

During the hearing the Veteran through his representative claimed that the issues of entitlement to an initial disability rating in excess of 10 percent for coronary artery disease and entitlement to service connection for hypertension were certified to the Board in April 2014. However, these issues are not before the Board and they are therefore REFERRED to the RO/AOJ for appropriate action. The claims folder contains no rating decision addressing service connection for hypertension, and it appears that the Veteran never submitted a notice of disagreement with the initial 10 percent rating granted for coronary artery disease in a September 2014 rating decision.   


This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran  withdrew his appeal of entitlement to service connection for a chronic lung condition/pneumonia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a chronic lung condition/pneumonia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a 


decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the April 2015 Board video conference hearing, the Veteran notified the Board of his desire to withdraw the claim of entitlement to service connection for a chronic lung condition/pneumonia, to include as secondary to herbicide exposure.  As such, the Veteran has withdrawn his appeal as to this issue and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal pertaining to service connection for a chronic lung condition/pneumonia is dismissed.


REMAND

The Board has determined that further development is required of the remaining claim, and the case is REMANDED for the following action:

1.  Obtain any treatment records from the VAMC(s) for treatment of the Veteran's depression since July 2014 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Send the Veteran a VA Form 21-4142 and ask him to provide the names of any providers who have treated him for this depression.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR DEPRESSION DURING THE COURSE OF THIS APPEAL.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine whether he has an acquired psychiatric disorder, to include DEPRESSION AND/OR  PTSD, as a result of military service.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  

THE EXAMINER MUST NOTE THAT THE VETERAN HAS VERIFIED COMBAT SERVICE WITHIN THE REPUBLIC OF VIETNAM, AND THUS, A COMBAT STRESSOR IS PRESUMED.

The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.



The examiner should be asked whether any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at any time during the appeals period) is related to or is otherwise the result of active duty service.  THE EXAMINER MUST PROVIDE A COMPLETE EXPLANATION FOR ALL CONCLUSIONS REACHED, AND SHOULD DISCUSS THOSE FINDINGS IN RELATION TO THE PERTINENT EVIDENCE OF RECORD.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that considers all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Ensure that the opinion is both responsive to the inquiry and fully explained.  The issue on appeal should then be readjudicated.  If the issue sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


